Citation Nr: 1523262	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of decompression sickness, to include chronic fatigue, aphasia, memory impairment, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Air Force Reserves from October 1979 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for residuals of decompression sickness.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2014.  A copy of the hearing transcript is of record.  During the hearing, the appellant noted that her middle initial was "M," not "J."

A portion of the appellant's records are contained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she has residuals of decompression sickness as a result of service.  Service treatment records presently associated with the claims file document that she experienced neurologic decompression sickness following an altitude chamber flight at 30,000 feet in February 1980 and that the condition had resolved.  

However, as noted during the hearing, the appellant stated that she received follow-up treatment at various other facilities.  Hearing Transcript at 5-6.  The Board also notes that, despite the appellant's 6 year period of reserve service, the only service treatment records currently associated with the claims file are an entrance examination and the aforementioned record of decompression sickness in February 1980.

Essential to VA's duty assist the appellant is that all reasonable measures have been exhausted to obtain complete service treatment records from military service, particularly in this case where such records generated after her documented decompression sickness would be highly probative in evaluating her claim.  Thus, the Board remands this case to the AOJ for further attempts to identify and obtain any outstanding service treatment records.  If these records ultimately cannot be found, then the appropriate development measures should be undertaken for when a claimant's service records are missing due to no fault on her part -- (1) the notification of alternative sources of evidence of evidence to establish the claim, and (2) issuance of NA Form 13055 to attempt to reconstruct the record.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E.

If such records are obtained, an additional VA opinion should also be obtained to consider this new evidence as it relates to the question of whether the appellant's current symptoms are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the appellant's missing service treatment records pertaining to her reserve service from October 1979 to October 1985, to include contacting the National Personnel Records Center, the U.S. Air Force, or any other appropriate agency.  All efforts to obtain these records should be fully documented, and the Air Force, NPRC, and other agencies must provide a negative response if the requested records are not available.  If these records cannot be located, then a formal memorandum to this effect should be prepared and then placed in the claims file.

For reference, the appellant served with the 68th Aeromedical Evacuation Squadron, 42nd Medical Service Squadron, and 445th Air Base Squadron at Norton Air Force Base, California.

2.  If complete reserve service treatment records cannot be located, the appellant should be sent a letter that advises her of any and all alternative sources of information to substantiate her claim beyond service treatment records, i.e., statements from service medical personnel; statements from individuals who served with her ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information.  Also have the appellant complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and take appropriate action on the information provided therein.

3.  If, and only if, additional service treatment records are obtained, forward the claims file to an appropriate VA examiner for an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the appellant has residuals of decompression sickness etiologically related to neurologic decompression sickness documented in February 1980, including chronic fatigue, aphasia, memory impairment, or depression.

The VA examiner must discuss the underlying rationale for all opinions expressed, including citing to specific evidence in the file when necessary.  The examiner should address the validity of the November 2014 opinions from Dr. T.M and Dr. C.L.

If, for whatever reason, the examiner is unable to offer an opinion without resorting to mere speculation, he/she must specify why a more definitive response is not possible, such as by indicating whether the limits of medical knowledge have been exhausted or, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies), or there are multiple possible etiologies with none more prevalent than another.

4.  Following completion of the above development, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the appellant a supplemental statement of the case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




